COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ONE (1) 2003 HONDA SHADOW                     )
MOTORCYCLE, VIN:  JH2RC44513M705616  )
AND ONE (1) 1994 FORD
MUSTANG,             )             
No.  08-05-00353-CV
VIN:  1FALP4444RF182833,                               )
                                                                              )                    Appeal from the
Appellant,                          )
                                                                              )         
384th Impact District Court
v.                                                                           )
                                                                              )          
of El Paso County, Texas
THE STATE OF TEXAS,                                     )
                                                                              )                
(TC# 2004-1519)
Appellee.                           )
                                                                              )
 
 
O
P I N I O N
 




Appellant Jesse
Ayala sought to appeal from a summary judgment granted in favor of the
State.  The State originally instituted
forfeiture proceedings against the Honda Shadow motorcycle and the Ford Mustang
as alleged proceeds of felony criminal activity, specifically narcotics
trafficking, engaged in by one Felix Haro Jr. 
Felix Haro Jr. signed an agreed judgment of forfeiture and the State
filed a motion for summary judgment naming Appellant as respondent.  The trial court signed an order granting
summary judgment and awarding both vehicles to the State on August 25,
2005.  Appellant filed an original answer
on September 2, 2005.  He also filed a
motion for new trial on September 15, 2005, alleging that he was the innocent
owner of the property forfeited in favor of the State.  Appellant filed his notice of appeal on
October 28, 2005.  On December 28, 2005,
Appellant filed a motion to withdraw the appeal.  Because Appellant has complied with the
requirements for voluntary dismissal, the motion is granted.  See Tex.R.App.P.
42.1.  Accordingly, the appeal is ordered
dismissed.
 
 
 
February
2, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.